Exhibit 10.3

Execution Version

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (the “Agreement”) is entered into on May 21, 2018 and
is effective as of May 8, 2018 (the “Effective Date”), by and between Altimmune,
Inc. (the “Company”), and Will Brown, an individual resident in Colorado
(“Consultant”).

WHEREAS, the Company desires to retain Consultant to act as the Company’s
interim principal financial officer and principal accounting officer (as defined
in the rules under the Securities Exchange Act of 1934), and Consultant desires
to serve in that capacity; and

WHEREAS, in that role Consultant will serve as the Company’s Acting Chief
Financial Officer and will perform all functions related thereto;

NOW, THEREFORE, in consideration of the mutual promises and obligations herein,
and other valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

1. Consulting Services.

(a) During the term of this Agreement, Consultant will provide the Services (as
defined below), as the Company’s Acting Chief Financial Officer. The Services
under this Agreement will all be performed by Will Brown and may not be
subcontracted or assigned to other persons. Consultant will provide the Services
on a full-time basis. The Consultant will perform all duties and fulfill the
responsibilities typically completed or required of a Chief Financial Officer of
a public company in the United States, including, but not limited to, oversight
of the Company’s accounting and finance organization (including Treasury and Tax
functions), financial and accounting compliance functions, preparing the
Company’s financial statements and signing the Company’s reports to be filed
with the Securities and Exchange Commission (for instance on Forms 10-Q, 10-K
and 8-K), communicating with shareholders, assisting in financing or other
strategic transactions, coordinating with the Company’s independent public
accountants with respect to quarterly reviews and annual audits, coordinating
with the Chairman of the Audit Committee and providing all information
necessary, appropriate or required for the Audit Committee, and such other
duties reasonably requested by the Company’s corporate officers or Board of
Directors, consistent with the position of Chief Financial Officer (the
“Services”). Consultant shall exercise reasonable skill and care in providing
the Services hereunder, and shall perform the Services in a professional manner,
consistent with industry standards.

(b) If and to the extent requested by the CEO or Board of Directors, following
the termination of this Agreement, Consultant will provide such assistance and
certifications as may be requested or necessary in order to enable the Company
to make timely filing of its next succeeding quarterly or annual report on Form
10-Q or 10-K, respectively, required to be filed by the Company following the
termination of this Agreement. To the extent that Consultant is requested to
provide such assistance and certifications, Consultant shall be compensated at
the same rate as for the Services as described herein, pro-rated based on the
time spent in so doing, and for purposes of this Agreement, such additional
assistance and services shall be deemed to be part of the Services hereunder.

(c) Consultant will report directly to the CEO.



--------------------------------------------------------------------------------

2. Consultant’s Fees and Expenses.

(a) During the term of this Agreement, the Company shall pay Consultant a fee of
$27,000 for each full month that Consultant provides Services. Consultant shall
be paid a pro-rata fee for any partial months occurring during the term of this
Agreement. Consultant shall be paid on the first business day of each month
following service.

(b) In addition, during the term of this Agreement, the Company shall pay to
Consultant a monthly stipend of $1,000 to cover the Consultant’s expenses
incurred in connection with the Consultant’s travel from Colorado to the
Company’s offices in Gaithersburg, Maryland, including, but not limited to,
lodging and meal costs. This stipend shall be paid on the first business day of
each month following service. With respect to any other travel by Consultant
made at the request of the Company, the Company shall reimburse the Consultant
for all reasonable and pre-approved out-of-pocket expenses which are incurred in
connection with such travel, consistent with the Company’s expense reimbursement
policy.

(c) The Consultant is solely responsible for the payment of all income, social
security, employment-related, or other taxes incurred as a result of the
performance of the Services by Consultant under this Agreement and for all
obligations, reports, and timely notifications relating to such taxes. The
Company shall have no obligation to pay or withhold any sums for such taxes.

3. Term & Termination. This Agreement shall commence on the Effective Date and
shall continue until terminated as set forth below.

 

  (a)

Termination for Convenience. Consultant may terminate this Agreement at any time
for any or for no reason by giving the Company thirty (30) days’ prior written
notice of termination; the Company may terminate this Agreement at any time for
any or for no reason by giving Consultant fifteen (15) days’ prior written
notice of termination.

 

  (b)

Termination for Cause. The Company may immediately terminate Consultant’s
engagement for Cause upon written notice of termination to Consultant, with the
particular Cause being specified in such notice. “Cause” means any of the
following in the Company’s judgment: (a) Consultant’s conduct, failure or
omission which has, or may have, an adverse effect on the Company;
(b) Consultant’s act or acts amounting to gross negligence or willful misconduct
to the detriment of the Company; (c) Consultant’s fraud or embezzlement of funds
or property; or (d) Consultant’s breach of any covenant or agreement in
Section 4 or 5 of this Agreement.

 

2



--------------------------------------------------------------------------------

4. Work Product. All Work Product (defined below) shall be work made for hire by
Consultant and owned by the Company. If any of the Work Product may not, by
operation of law or otherwise, be considered work made for hire by Consultant
for the Company, or if ownership of all right, title, and interest to the legal
rights therein shall not otherwise vest exclusively in the Company, Consultant
hereby assigns to the Company, and upon the future creation thereof
automatically assign to the Company, without further consideration, the
ownership of all Work Product. The Company shall have the right to obtain and
hold in its own name copyrights, patents, registrations, and any other
protection available in the Work Product. Consultant agrees to perform, during
or after termination of Consultant’s engagement, such further acts as may be
necessary or desirable to transfer, perfect, and defend the Company’s ownership
of the Work Product as requested by the Company. For purposes of this letter,
“Work Product” means the data, materials, formulas, research, documentation,
computer programs, communication systems, audio systems, system designs,
inventions (whether or not patentable), and all works of authorship, including
all worldwide rights therein under patent, copyright, trade secret, confidential
information, moral rights and other property rights, created or developed in
whole or in part by Consultant, while engaged by the Company and its affiliates,
within the scope of Consultant’s engagement or that otherwise relates in any
manner to the business or projected business of the Company and its affiliates.

5. Confidentiality/ Non-Disparagement/ Non-Solicitation/ Non-Competition/
Company Policies.

(a) The Consultant acknowledges that during the engagement he will have access
to and become acquainted with various confidential or proprietary information,
including pending or potential transactions, financial information concerning
the Company, its business plans, personnel and strategies, trade secrets,
inventions, innovations, processes, information, records and specifications
owned or licensed by the Company and/or used by the Company in connection with
the operation of its business including, without limitation, the Company’s
business and product processes, methods, customer lists, accounts and
procedures.

The Consultant agrees that Consultant will not disclose any of the aforesaid
confidential or proprietary information, directly or indirectly, or use any of
them in any manner, either during the term of this Agreement or at any time
thereafter, except as required in the course of this engagement with the
Company. To the extent permitted by law and subject to Section 10 below, upon
receipt of any subpoena, court order, or other legal process compelling the
disclosure of confidential or proprietary information, Consultant agrees to give
prompt written notice to the Company so as to permit the Company to protect its
interests in confidentiality to the fullest extent possible. All files, records,
documents, blueprints, specifications, information, letters, notes, media lists,
original artwork/creative, notebooks, and similar items relating to the business
of the Company, whether prepared by the Consultant or otherwise coming into
Consultant’s possession, shall remain the exclusive property of the Company.
Consultant shall not retain any copies of the foregoing without the Company’s
prior written permission. Upon the termination of this Agreement, or whenever
requested by the Company, Consultant shall immediately deliver to the Company
all such files, records, documents, specifications, information, and other items
in Consultant’s possession or under Consultant’s control.

 

3



--------------------------------------------------------------------------------

(b) Consultant agrees that for so long as Consultant is engaged by the Company
or any of its affiliates hereunder and at all times thereafter, Consultant will
not disparage the Company or its officers, directors, or affiliates in any way,
or through any medium. Consultant agrees to provide full cooperation and
assistance in assisting the Company to investigate such statements if the
Company reasonably believes that Consultant is the source of any such
statements. The foregoing shall not apply to statutorily privileged statements
made to governmental or law enforcement agencies.

(c) Consultant agrees that for so long as Consultant is engaged by the Company
or any of its affiliates hereunder and for a period of 12 months after the date
Consultant ceases to be engaged by the Company and its affiliates for any
reason, neither Consultant nor any company or other entity controlled by
Consultant (whether currently existing or hereafter acquired or formed) shall,
directly or indirectly, in any capacity, (i) solicit or induce, or attempt to
solicit or induce, any person who accepts employment with the Company and its
affiliates to leave the employ of the Company or any of its affiliates for any
reason whatsoever, or (ii) hire or employ any person who accepts employment with
the Company and its affiliates.

(d) Consultant agrees that for so long as Consultant is engaged by the Company
or any of its affiliates hereunder, neither Consultant nor any company or other
entity controlled by Consultant (whether currently existing or hereafter
acquired or formed) shall, directly or indirectly, in any capacity, engage in
any employment or business activity for a company that competes with the
business of the Company and its affiliates, in any country in which the Company
or any of its affiliates does business. Consultant agrees that, given the nature
of the business of the Company and its affiliates and Consultant’s position, the
foregoing geographic scope is appropriate and reasonable.

(e) Consultant agrees that Consultant has read and reviewed, understands and
will comply with all Company policies, including the Company’s Code of Business
Conduct and Ethics Policy, Insider Trading Policy and Related Party Transaction
Policy, and Consultant will comply with all applicable laws, rules and
regulations in the performance of the Services.

6. Conflicts of Interest. The Consultant represents that Consultant is free to
enter into this Agreement and that this engagement does not violate the terms of
any agreement between the Consultant and any third party. Further, the
Consultant, in rendering Consultant’s duties, shall not utilize any invention,
discovery, development, improvement, innovation, or trade secret in which
Consultant does not have a proprietary interest.

7. Indemnification and D&O Insurance. The Company agrees to defend, indemnify
(including, without limitation, by providing for the advancement of expenses and
reasonable attorneys’ fees) and hold harmless Consultant for any and all acts
taken or omitted to be taken by Consultant hereunder (except for bad faith,
gross negligence or willful misconduct) as if Consultant was an officer of the

 

4



--------------------------------------------------------------------------------

Company. This defense, indemnity, and hold harmless obligation shall apply to
Consultant to the extent provided in the charter and bylaws of the Company in
accordance with the same terms, conditions, limitations, standards, duties,
rights and obligations as are applicable to an officer. The provisions of this
Section shall survive any termination of this Agreement. The Company agrees to
have Consultant added as an additional insured under Company’s directors and
officers (D&O) insurance policy to cover Consultant for the Services provided
under this agreement. Company shall provide written confirmation of such to
Consultant.

8. Independent Consultant. This Agreement shall not render Consultant an
employee, partner, agent of, or joint venturer with the Company for any purpose.
Consultant is and will remain an independent contractor in his relationship to
the Company. The Company shall not be responsible for withholding taxes with
respect to the Consultant’s compensation hereunder. Consultant shall have no
claim against the Company hereunder or otherwise for vacation pay, sick leave,
retirement benefits, social security, worker’s compensation, health or
disability benefits, unemployment insurance benefits, or employee benefits of
any kind, except as provided by Section 7 above.

9. Remedies. Consultant acknowledges that breach of the provisions of Sections 4
and 5 would result in irreparable injury and permanent damage to the Company and
its affiliates, which prohibitions or restrictions Consultant acknowledges are
both reasonable and necessary under the circumstances, singularly and in the
aggregate, to protect the interests of the Company and its affiliates.
Consultant recognizes and agrees that the ascertainment of damages in the event
of a breach of Sections 4 and 5 would be difficult, and that money damages alone
would be an inadequate remedy for the injuries and damages that would be
suffered by the Company and its affiliates from breach by Consultant. Consultant
therefore agrees: (i) that, in the event of a breach of Sections 4 or 5, the
Company, in addition to and without limiting any of the remedies or rights that
it may have at law or in equity or pursuant to this Agreement, shall have the
right to injunctive relief or other similar remedy to specifically enforce the
provisions hereof; and (ii) to waive and not to (A) assert any defense to the
effect that the Company has an adequate remedy at law with respect to any such
breach, (B) require that the Company submit proof of the economic value of any
trade secret, or (C) require that the Company post a bond or any other security.
Nothing contained herein shall preclude the Company from seeking monetary
damages of any kind, including reasonable fees and expenses of counsel and other
expenses, in a court of law. Consultant and the Company agree to the exclusive
jurisdiction of the courts located in Baltimore, MD for all matters arising
under this Agreement.

10. Reports to Government Entities. Nothing in this Agreement shall restrict or
prohibit Consultant from initiating communications directly with, responding to
any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal

 

5



--------------------------------------------------------------------------------

law or regulation. Please take notice that federal law provides criminal and
civil immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.
Consultant does not need the prior authorization of the Company to engage in
such communications with the Regulators, respond to such inquiries from the
Regulators, provide confidential information or documents to the Regulators, or
make any such reports or disclosures to the Regulators. Consultant is not
required to notify the Company that Consultant has engaged in such
communications with the Regulators.

11. Successors and Assigns. All of the provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, if any, successors, and permitted assigns.

12. Choice of Law. The laws of the state of Maryland shall govern the validity
of this Agreement, the construction of its terms and the interpretation of the
rights and duties of the parties hereto.

13. Arbitration. Except as provided in Section 9, any controversies arising out
of the terms of this Agreement or its interpretation shall be settled in
Gaithersburg, MD in accordance with the rules of the American Arbitration
Association, and the judgment upon award may be entered in any court having
jurisdiction thereof.

14. Headings. Section headings are not to be considered a part of this Agreement
and are not intended to be a full and accurate description of the contents
hereof.

15. Waiver. Waiver by one party hereto of breach of any provision of this
Agreement by the other shall not operate or be construed as a continuing waiver.

16. Assignment. The Consultant shall not assign any of his rights under this
Agreement, or delegate the performance of any of his duties hereunder, without
the prior written consent of the Company.

17. Notices. Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service. If such notice, demand
or other communication is given by mail, such notice shall be conclusively
deemed given five days after deposit thereof in the United States mail addressed
to the party to whom such notice, demand or other communication is to be given
as follows:

 

If to the Consultant:    Will Brown    [Address on file with the Company]

 

If to the Company:    Altimmune, Inc.    910 Clopper Road, Suite 210-S   
Gaithersburg, MD 20878    Attention: Chief Executive Officer

 

6



--------------------------------------------------------------------------------

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

18. Modification or Amendment. No amendment, change or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.

19. Entire Understanding. This document and any exhibit attached constitute the
entire understanding and agreement of the parties, and any and all prior
agreements, understandings, and representations are hereby terminated and
canceled in their entirety and are of no further force and effect.

20. Unenforceability of Provisions. If any provision of this Agreement, or any
portion thereof, is held to be invalid and unenforceable, then the remainder of
this Agreement shall nevertheless remain in full force and effect.

21. Survival. The covenants and agreements of the Consultant contained Sections
4, 5, 7, 8, 9, 12, and 13 above shall survive the termination of this Agreement.

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.

 

ALTIMMUNE, INC.     By:   /s/ William Enright       /s/ Will Brown   William
Enright       Will Brown

Title:   President and CEO      

 

7